133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James H. CODY, Appellant,v.Hillary B. ZIMMERMAN;  McPherson Land, L.P.;  Gerard T.Carmody;  Matthew D. Richardson;  Missouri TitleGuaranty Company, Appellees.
No. 97-2565.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 3, 1997Filed:  December 16, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
James H. Cody appeals from the order of the District Court1 dismissing his complaint without prejudice for failing to state a claim.  After carefully reviewing the record and the parties' briefs, we affirm the District Court's judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Thomas C. Mummert III, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c) (1994)